NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1783-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JACOB FILS-AIME,

     Defendant-Appellant.
_______________________

                   Submitted April 25, 2022 – Decided June 24, 2022

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-04-1013.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Jacob Fils-Aime pled guilty to the lesser-included offense of

aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1) and was sentenced to a

twenty-one-year term of imprisonment subject to the No Early Release Act,

N.J.S.A. 2C:43-7.2. In his pro se petition for post-conviction relief (PCR),

defendant alleged plea counsel provided ineffective assistance (IAC) because

he failed to adequately communicate with defendant and failed to file a motion,

which defendant "requested [he do] several times," to suppress defendant's

statement to law enforcement.

      PCR counsel was appointed, and in a supplemental certification,

defendant asserted he "had a valid argument for self-defense," but plea counsel

"pressured [him] to plead guilty." Defendant also stated that plea counsel failed

to file an appeal from defendant's "excessive" sentence, nor did counsel

adequately argue at sentencing "mitigating factors . . . such as [defendant] being

justified in . . . defending [himself from] unwanted sexual advances from the

victim."

      The PCR judge was also the judge who accepted defendant's guilty plea

and imposed sentence. The judge considered oral argument and rejected any

claim that the sentence was excessive, noting she imposed a lesser sentence

than the plea bargain permitted, and the prosecutor recommended. The judge


                                                                            A-1783-20
                                        2
also observed that she held a hearing on the admissibility of defendant's

statement to law enforcement and ruled the statement was admissible before

defendant pled guilty. Nonetheless, citing a "plethora of recent PCR decisions

by the Appellate Division[,] . . . in an abundance of caution," the judge

determined "an evidentiary hearing [wa]s necessary." The judge limited the

hearing to: "[w]ere there discussions about self-defense? . . . [W]as [defendant]

pressured into taking this plea?" 1

      Plea counsel testified that he reviewed discovery with defendant and

explained "what self-defense was," but defendant's "initial response was he

couldn't remember anything."          Counsel explained "self-defense in this

particular case would be problematic because . . . the alleged force [defendant

used] was perhaps beyond what was necessary to defend."             Counsel also

explained "the duty to retreat" to defendant. Counsel said defendant's version

of events — the victim made unwanted sexual advances, so defendant pushed

him away and the victim fell backward hitting his head — was inconsistent with

"all the reports that we had . . . [a]s well as the autopsy report." Counsel



1
  Defendant's certification also stated that he told his attorney to file an appeal
from the "excessive sentence" imposed by the judge, but his lawyer never did.
Prior to any testimony at the evidentiary hearing, PCR counsel withdrew
defendant's claim that plea counsel failed to file an appeal of the sentence.
                                                                              A-1783-20
                                         3
reviewed the State's plea offer with defendant's father, and defendant

voluntarily accepted his recommendation and pled guilty rather than go to trial.

      Defendant testified that plea counsel met with him fifteen times in the

jail before the guilty plea and discussed self-defense and "passion provocation"

with him. Nonetheless, counsel never discussed the option of going to trial,

and, between counsel's advice and his family's advice, defendant "felt like [he]

didn't have any choice" but to plead guilty. Defendant denied seeing discovery

in the case or reviewing it with plea counsel.

      The judge initially reserved decision but soon wrote a concise opinion

explaining her reasons for denying PCR relief. The judge found plea counsel's

testimony was credible, as was defendant's, although, at times, the judge found

defendant "seemed confused during cross-examination, often choosing not to

answer questions he disagreed with when asked."

      The judge cited the proper standards governing an IAC claim for post-

conviction relief, specifically the two-prong test adopted by the United States

Supreme Court in Strickland v. Washington, 466 U.S. 668, 687 (1984), and

applied by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987).2


2
  To establish a viable IAC claim, a defendant must first show "that counsel
made errors so serious that counsel was not functioning as the 'counsel'


                                                                           A-1783-20
                                        4
Regarding defendant's claim that plea counsel failed to adequately

communicate with him, the judge noted defendant's own testimony that he met

with his attorney fifteen times before pleading guilty.          She also cited

defendant's plea allocution, in which defendant said under oath that "no one

pressured him into taking the plea."

      Discussing the potential for asserting self-defense at trial, the judge

credited plea counsel's testimony that it was not "a viable . . . claim because of

the level of injury [defendant] caused to the victim." The judge said defendant's

inability to recall what happened on the night of the homicide because he

"passed out" resulted in defendant being unable to provide counsel with "greater

assistance . . . in developing a defense." The judge determined plea counsel

"was not deficient" and entered a conforming order denying the petition.




guaranteed . . . by the Sixth Amendment." Fritz, 105 N.J. at 52 (quoting
Strickland, 466 U.S. at 687). Additionally, a defendant must prove he suffered
prejudice due to counsel's deficient performance. Strickland, 466 U.S. at 687.
A defendant must show by a "reasonable probability" that the deficient
performance affected the outcome. Fritz, 105 N.J. at 58. "In the specific context
of showing prejudice after having entered a guilty plea, a defendant must prove
'that there is a reasonable probability that, but for counsel's errors, [he or she]
would not have pled guilty and would have insisted on going to tri al.'" State v.
Gaitan, 209 N.J. 339, 351 (2012) (alteration in original) (quoting State v. Nuñez-
Valdéz, 200 N.J. 129, 139 (2009)).


                                                                             A-1783-20
                                        5
      Before us, defendant reiterates that plea counsel rendered ineffective

assistance because his review of the evidence and potential defenses with

defendant was inadequate. Defendant also claims plea counsel was ineffective

for failing to argue mitigating facts at sentencing. Lastly, defendant urges us

to remand because the judge failed to make adequate findings of fact and

conclusions of law.

      These arguments lack sufficient merit to warrant extensive discussion in

a written opinion. R. 2:11-3(e)(2). We affirm and add only the following brief

comments.

      We acknowledge the judge could have been clearer in stating the factual

findings she made from the evidence adduced at the hearing. Nevertheless, the

judge recounted the relevant testimony from plea counsel and defendant.

Implicit in her conclusion that plea counsel was not deficient was her finding

that defendant admitted spending significant time with counsel discussing

possible defenses, and counsel explained why self-defense would not have been

successful at trial, in part, because defendant could not recall critical facts. The

judge also found that during his plea allocution, defendant denied being

pressured into pleading guilty, and defendant's testimony during the PCR

hearing was limited to a claim that he "felt pressured." We see no reason to


                                                                              A-1783-20
                                         6
remand because the judge's implicit findings and explicit conclusions rejected

defendant's claims that plea counsel inadequately reviewed the evidence and

potential defenses with defendant or otherwise pressured him into pleading

guilty.

      Defendant's PCR petition asserted his sentence was excessive and

counsel failed to argue in mitigation that defendant was defending himself

against the victim's unwanted sexual advances. See N.J.S.A. 2C:44-1(b)(4)

("substantial grounds . . . excuse[d] or justif[ied] defendant's conduct, though

failing to establish a defense"). However, there was no more than a passing

reference to the claim in PCR counsel's brief, and she made no argument prior

to or after the evidentiary hearing that plea counsel provided ineffective

assistance at the sentencing hearing.

      Even if the issue had been adequately raised during the PCR proceedings,

it lacks any merit. See State v. Echols, 199 N.J. 344, 361 (2009) (noting counsel

was not deficient for failing to raise losing arguments). Although he did not

specifically mention defendant's allegations of the victim's sexual advances,

plea counsel did tell the judge at sentencing, "there was a strong provocation

. . . that night that led to this." Moreover, the judge found mitigating factor

eight, see N.J.S.A. 2C:44-1(b)(8) ("defendant's conduct was the result of


                                                                            A-1783-20
                                        7
circumstances unlikely to recur"), and, prior to the evidentiary hearing, the

judge noted she imposed a reasonable sentence on defendant that was less than

the plea bargain permitted and the prosecutor requested.

      Affirmed.




                                                                        A-1783-20
                                       8